IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-20643
                                     Summary Calendar




CLIFFORD JOGIE,
                                                            Petitioner-Appellant,

                                             versus

UNITED STATES DEPARTMENT OF JUSTICE - INS
DIVISION,

                                                            Respondent-Appellee.
                ____________________________________________

                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. H-01-CV-446
                ____________________________________________
                                December 14, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       The district court’s judgment of March 26, 2001, dismissing Clifford Jogie’s

application for a writ of habeas corpus under 28 U.S.C. § 2241 for lack of



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
jurisdiction is VACATED and the matter is REMANDED for further consideration
in light of INS v. St. Cyr 1 and Calcano-Martinez v. INS.2

      VACATED and REMANDED.




      1
       121 S. Ct. 2271, 2278-87 (2001).
      2
       121 S. Ct. 2268, 2270 (2001).
                                          2